department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uic hrrrekrikrerrerer eker errrererrreere kkkkkererkrrekkrererererr ier rrr hri kare ieiieererrkererikrrrererik legend taxpayer a -_ kirke kerri ik err ris ierie ik fi ep ka ‘sdr mar e a é ‘ s os aug re ira v me rarer ererererrrerrrerererrrerereereee ke seinen jhe go shen nnn sobeidebeibiiielek roth_ira w _- riker errekerrererererereer ere kr i i ie jess oses os ica c crem o me deeleiieeiek ak company m me hrrkakkrekeerererrerekrerrerkrererkei kick kkk employer n _ rrkereikekrer era reresrrarrer ikk ik company oo country zz sum p me hhkerereererrerekerkeekerrerrr rrr ik kek - kkerkkrkeakekkekrekkkrkek rkkkkkkreeke kekrk me rekrkererereererkrkrkrkakrrakr kk ree ek sum q -_ ekrkekrerreeererrrerrrr ek rrr a i dear krekekreriekereeeerarrrr this letter is in response to the letter dated date submitted by your authorized representative as supplemented by correspondence dated date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been made in support of your ruling_request taxpayer a maintained ira v an individual_retirement_arrangement described in sec_408 of the internal_revenue_code code with company m during calendar_year taxpayer a converted ira v to a roth_ira w also with company m at the time of the conversion the fair_market_value of ira v was sum p taxpayer a also made a roth_ira contribution of sum q in at the time of the ira v conversion and contribution referenced above taxpayer a resided in the u s however taxpayer a had recently returned from country z krakerekkrerikeererereer where taxpayer a had been on an assignment with employer n from date through date taxpayer a converted ira v to roth_ira w because taxpayer a believed that such conversion was valid as long as taxpayer a’s taxable_income did not exceed dollar_figure at the time of the conversion taxpayer a believed that her taxable_income would not exceed dollar_figure in addition taxpayer a was not aware that the roth income limitations were based on modified adjusted_income however taxpayer a was advised by her broker that if for some reason taxpayer a's income exceeded the limitation taxpayer a could recharacterize her conversion and contribution back to a regular ira taxpayer a was not told of a time restriction for taking such action although taxpayer a received an extension of time to file her calendar_year federal_income_tax return taxpayer a did not file said return ona timely basis due to complexities caused by taxpayer a’s foreign assignment in country z and personal problems that taxpayer a experienced in late and in the year in date taxpayer a submitted her tax information to company o for the preparation of taxpayer a's federal and state_income_tax returns upon receiving completed information company o notified taxpayer a in date that she was not eligible to convert ira v to roth_ira w because taxpayer a’s modified_adjusted_gross_income exceeded dollar_figure taxpayer a was also advised that it was not possible to recharacterize roth_ira w to a traditional_ira as the deadline for such recharacterization expired on date for taxpayers who timely filed their federal_income_tax return taxpayer a had several discussions with company o and outside counsel during the summer of and was advised that the irs had issued guidance with respect to the applicability of relief under sec_301_9100-3 of the regulations to roth_ira recharacterization subsequently taxpayer a requested company o to assist her in preparing and filing a request for relief under sec_301_9100-3 of the regulations this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service’s discovering taxpayer a’s ineligibility to convert their traditional_ira v into roth_ira w based on the foregoing information you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed sixty days from the date of this ruling letter to recharacterize roth_ira w back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the rekekrerkereererreekrrerere transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer -6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date section c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to the elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in section sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 kraekcerrererereerekerer relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert traditional_ira v to roth_ira w since taxpayer a's combined modified_adjusted_gross_income for exceeded dollar_figure taxpayer a did not timely filed her federal_income_tax return taxpayer a was unaware that she was ineligible for the roth_ira_conversion therefore it is necessary to determine if taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a was informed in date that she was not eligible to convert a traditional_ira to a roth_ira upon discovering that she was ineligible to convert ira v to roth_ira w taxpayer a directed company o to take all necessary steps to recharacterize roth_ira w to a traditional_ira taxpayer a filed this request for relief under sec_301_9100-3 of the regulations before the service discovered that taxpayer a was ineligible to convert ira v to roth_ira w with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira w to a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301 b of the regulations therefore pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed sixty days from the date of this ruling to recharacterize roth_ira w back to a traditional_ira this ruling is based upon the condition that the and all other relevant federal_income_tax returns will be properly filed this letter assumes that the above iras referenced herein will meet the requirements of either sec_408 or sec_408a of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent rerekekerrererreerereek a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact ttn hhrendeennnonineciae krekkkreriererkereererr ere sincerely yours eye bpd - dédyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
